DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2017/064728, filed 06/15/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 16174672, filed on 06/15/2016 in Germany.

Status of the Claims
Claims 13-19, 21-24 are pending; claims 13-15, 17, 18, 21, 22 and 23 are amended; claims 1-12 and 20 are canceled; and claims 17-19 and 24 are withdrawn. Claims 13-16 and 21-23 are examined below.

Withdrawn Objections/Rejections
The previous objection to the specification is withdrawn in response to Applicant’s amendments to the specification (filed 04/27/2022).
The previous rejection of claims under 35 U.S.C. 112(b), regarding the language “characterised” and “the therapy” at claim 13, and the rejections to claim 14-16 and 20-23 are withdrawn in response to Applicant’s amendments to the claims.
The rejection of claims under 35 U.S.C. 102 are withdrawn in response to amendments to the claims.

Claim Objections
Claims 13, 14, 15, 21 and 23 are objected to because of the following informalities:  
Applicant’s claims (claims 13, 14, 15, 21 and 23) recite “selected from the group of SEQ ID NO:…”; it is suggested that Applicant amend the claim language in order to recite proper Markush language, namely to recite “selected from the group consisting of SEQ ID NO:…” because, although the recited claim language is understood to be intended as closed, a closed set in reference to a Markush grouping is traditionally recited using the language “consisting of”. Therefore, it is suggested that Applicant amend in order to properly recite the traditional language used to indicate a Markush group.  
Claim 1 recites the method is intended for “managing the therapy of a rheumatoid arthritis patient undergoing a drug-based therapy” (patient recited as singular, i.e., one patient); however, the step of “identifying” recites “identifying responders and/or non-responders…” (responders/non-responders recited as plural). It is suggested that Applicant amend the recited language so that consistent claim language is recited through the claim and to clearly indicate that the method is identifying whether the patient (singular) from which the sample is obtained is being identified as being a responder or non-responder (the claim is not reciting multiple (plural) patients). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter
Claim 13 as amended recites a step of “contacting a bodily fluid or tissue sample… with at least one marker sequence selected from the group of SEQ ID NO: 1-208” and “measuring antigen binding to at least one marker sequence”. Applicant indicates support for amendments can be found throughout the specification and original claims, citing e.g., claim 20, page 6 and the Examples. However, based on the originally filed specification, SEQ ID Nos. 1-208 are the antigen (i.e., the marker sequences are autoantigen sequences, see for example page 5. Further, regarding support specific to “methods for managing therapy” of an RA patient who is undergoing a drug-based therapy, the original specification supports only contacting sample with the marker sequences and detecting binding to protein that is autoantibody (not antigen as broadly claimed which is not limited to autoantibodies, but could also encompass protein/peptide sequences, for example), see for example original specification pages 5. It does not appear, consistent with methods as recited at the preamble, that there is support for binding the claimed marker sequences to antigens as claimed. 

Scope of Enablement
Claims 13-16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph, because the specification, while being enabling for a method of predicting that
a rheumatoid arthritis patient will likely be a responder to treatment with methotrexate,
the method comprising measuring in serum obtained from a subject with rheumatoid
arthritis, serum autoantibody binding to each of a panel of protein autoantigens, the elected species panel consisting of PPPS5C, MRPL11, TRMO, RAD50, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRG1 and MED8, and upon detection of serum autoantibody binding to each of the autoantigens in the panel, indicating a subject is likely to respond to treatment with
methotrexate, does not reasonably provide enablement for the method as claimed comprising
managing any therapy of a rheumatoid arthritis patient undergoing drug-based therapy with any
therapeutic using any one, or any combination, of the markers recited (SEQ ID NOS: 1-208).
The specification does not enable any person skilled in the art to which it pertains, or
with which it is most nearly connected, to make or use the invention commensurate in scope with
these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the claimed invention is a method for the management of therapy for a rheumatoid arthritis patient, wherein the method comprises contacting the bodily fluid sample from the RA patient with at least one marker sequence selected from the group of SEQ ID NO: 1-208, measuring binding, and identifying responders or non-responders to drug based therapy based on the measured antigen binding, and treating as claimed based on the identifying (see claim 13). The present claims recite “at least one marker sequence selected from the group of SEQ ID NO: 1-208”. The claimed sequences (1-208) encompass both protein sequences as well as nucleic acid sequences, and are recited as exhibiting required functional limitations. 
Specifically, regarding the functional limitations required, the claims as amended specifically require that the one or more marker sequences be capable of managing therapy of a rheumatoid arthritis patient undergoing a drug-based therapy, the recited at least one marker sequences must be capable of binding antigen present in a bodily fluid OR tissue sample of an RA patient, and must be capable of identifying whether or not that patient is responder or non-responder to the drug-based therapy based on the measured binding with the antigen in the sample.
Although Applicant has elected the panel of markers PPP5C, MRPL11, TRMO, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRG1 and MED8, the pending claims are not limited to the elected species. Further, as amended the method of claim 13 also now recites “measuring antigen binding to the at least one marker sequence”, which is interpreted as any of the sequences (the antigen marker sequences) as claimed (or any combination) binding to an “antigen” in sample (not merely an autoantibody present in the sample, but encompassing other types of antigens), and correlating said binding with the patient’s management of therapy (in terms of their identification as responder or non-responder) as claimed.
 Regarding the state of the prior art, not all of Applicant’s claimed marker sequences appear to correlate with, or relate in some way to, an RA patient’s response to therapy/therapies. Even further, based on a search of the patented and non-patented prior art, it appears little is known in the prior art regarding the use of the elected panel of markers (or the markers individually) for the purpose of identifying responders and non-responders to drug based therapy in RA patients based on binding of autoantibodies in a patient’s sample to the claimed markers (or panels of said markers). 
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Regarding the amount of direction provided by the inventor and the existence of working examples specific to the broadly recited claims, and even more so to Applicant’s elected panel of biomarkers, see specifically Examples 2 and 3, paras [0114]-[0123] of the original specification (referring to the PG Publication). Applicant’s specification supports the elected panel comprising PPP5C, MRPI11, TRMO, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRGI1 and MED8, measured in serum of those with rheumatoid arthritis, is the only panel of markers capable of indicating those subjects who will likely respond to therapy with methotrexate (see Table 5, Applicant reporting a sensitivity of 0.89 and a specificity of 0.72). 
Based on Applicant’s originally filed specification, it does not appear that other markers, in place of the elected panel, are capable of the recited intention (capable of managing by indicating if the subject is a likely to responder to MTX). There is no evidence that the markers as claimed can be predictably extended to therapies other than methotrexate, or alternatively that all possible combinations of the claimed marker sequences can be used for methotrexate.
As discussed above, regarding the breadth of the claims, the claims are not limited to the elected panel, but also encompass for example, any one of the claimed marker sequences as being capable of indicating responders and non-responders to therapy (therapy recited at claim 13 as unlimited, for example not specifically just methotrexate). However, see the originally filed specification at for example page 31 (Example 2), Applicant’s specification is evidence that supports that Applicant’s specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the pending claims as the specification indicates for example, relying on “at least one” of any of the claimed sequences will not predictably achieve the required recited functions. 
See for example, the specification recites (page 31, example 2) “it is not possible with just one biomarker to predict the response to MTX therapy for all RA patients. It is therefore necessary to combine as many uncorrelated autoantigens as possible to form what are known as biomarker panels”. Applicant’s disclosure indicates that the use of just one marker alone as encompassed by the pending claims is not sufficient and will not work to achieve the claimed/recited functions of the method of claim 13 (for example with respect to any therapy, or even more specifically methotrexate). 
Additionally regarding predictability in the art, see Teitsma et al., Comprehensive exploratory autoantibody profiling in patients with early rheumatoid arthritis treated with methotrexate or tocilizumab, PLOS ONE, 15(12), (2020), 12 pages, Teitsma et al. show higher than control levels of the marker ZRP1 in the non-responder group/population (see for example Figure 2, there reference sharing in common at least one author with the claimed inventors), whereas the present disclosure of the instant application refers to the marker as being indicative of those considered to be responders (Table 5 and para [0114] of the originally filed disclosure). Applicant’s nonpatent literature contradicting the original disclosure therefore further supports the unpredictable nature that this species of the elected panel is capable of the recited functions. 
Further based on Applicant’s originally filed specification, it does not appear that the elected panel (autoantibody response to the panel) as indicated above (comprising the 11autoantigens) extends to any and all drug-based therapies. The specification lacks direction and/or guidance regarding the use of the elected panel for any and all other drug based therapies (other than to indicate a subject likely will respond to methotrexate, as supported by the specification).
Further, none of the examples demonstrate the ability to rely on any marker/panels of markers by contacting the marker(s) with a patient’s tissue sample (as discussed above, the specification examples only support the use of serum). It is not predictable that circulating antigens (such as autoantibodies to a particular marker sequences or even other types of antigens) will also be present and detectable in one’s tissue sample when contacted with the claimed marker sequences. Even more so, regarding the claimed series of steps, even if antigen that is autoantibody is present in a patient’s tissue sample, it would be expected that the autoantibody would already be bound to the autoantigen present on the tissue (if there is any) and as such the autoantibody would be unavailable for binding and measurement as claimed in the recited method (by merely contacting the tissue sample with one or more claimed marker sequence that is one or more of any of the recited nucleic acid or protein sequences).
Although dependent claims (such as for example, claims 15, 17 and 18) recite drug-based therapies other than methotrexate, none of Applicant’s working examples or data provide support that the claimed panel(s) can predictably be extended to different therapies. Rather, one having ordinary skill would not readily expect a given panel for one particular DMARD to extend to all other drugs, considering a patient could exhibit different autoantigens in response to different drugs. Applicant’s specific example as discussed above is limited only to methotrexate, there is no evidence to suggest the example(s) extend to identification of responders or non-responders to all other drug-based therapies.
As a result of the above discussed factor analysis, the specification does not enable one to predictably manage “therapy of rheumatoid arthritis patient undergoing a drug-based therapy” based upon binding of “at least one marker sequence selected from the group of SEQ ID NO: 1-208”, wherein binding indicates a responder or non-responder commensurate with the scope of the claims. The specification does not support that one having ordinary skill would be capable of the recited functional limitations when relying on any one of the recited marker sequences alone, let alone different combinations of the markers other than that relied upon in the specification examples provided by Applicant. Based on Applicant’s specification, in order to be able to perform the method as claimed to manage an individual subject’s therapy (namely predict one is a likely responder), it would be necessary to screen a specific marker panel associated with a particular drug-based therapy for binding to autoantibodies specific to the marker panel (for example, the elected species of autoantigens to screen a patients serum for autoantibodies, the presence of which can be correlated with an indication that patient will likely respond to MTX). 
The specification fails to teach the skilled artisan to make or use the invention commensurate in scope with the claims (which is much broader than the disclosure), without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein the identified responder undergoes remission of the rheumatoid arthritis after administering the drug-based therapy”; the recited claim language is indefinite because it is not clear what limitations this language imposes on the method as claimed. For example, independent claim 13 already recites the patient is a patient undergoing “a drug-based therapy” and then also recites “administering the drug-based therapy to responders”. As such, there are two points in time that the subject is administered the drug-based therapy and it is unclear at the language of claim 22, if the subject is in remission at the time the claimed method is performed (during the contacting and measuring steps) or if the claim is suggesting the subject undergoes remission following the administering (administering of additional drug-based therapy). 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101 (see the MPEP at 2106). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See the MPEP at 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	The claims recite a step of “identifying responders and/or non-responders to the drug-based therapy based on the measured antigen binding”. This step of “identifying” is categorized as an abstract idea, namely a mental process/concept performed in the human mind (such as a practitioner simply thinking about the binding measured and making an evaluation, judgment or opinion on the matter). The claims, under their broadest reasonable interpretation, cover performance of identifying those classified as responders/non-responders solely within the human mind, or by a human using a pen and paper. See the MPEP at 2106, regarding Groupings of Abstract ideas. 
Similar concepts involving the observation of data regarding a sample or test subject have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
	The claimed step of identifying is not unlike those similar concepts discussed above, as it amounts to no more than an abstract mental process in that one is merely observing the binding event and determining a conclusion regarding their response to a drug-based therapy in their mind (forming an evaluation).
Step 2A, Prong 2
	The above discussed “identifying” step is the judicial exception itself, and therefore cannot constitute a practical application thereof. 
	In addition to the above indicated judicial exception, the other steps and elements include “contacting a bodily fluid or tissue sample from the rheumatoid arthritis patient with at least one marker sequence selected from the group of SEQ ID NO: 1-208” and “measuring antigen binding to the at least one marker sequence”.
	However, integration into a practical application requires that the additional step or element or a combination of additional elements in the claim apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. See for example, MPEP 2106.05(g), adding insignificant extra-solution activity to the judicial exception, is typically not a limitation considered to be indicative of integration into a practical application. Specifically, at MPEP 2106.05(g) it is indicated that mere data gathering includes determining the level of a biomarker. 
	In the present case, all of the analytes recited as marker sequences in the present application, were art recognized markers known and detectable by assays in the prior art. Such steps of contacting and measuring biomarkers as presently claimed are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain data. Such steps do not go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of contacting and measuring as presently claimed are recited at an extremely high level of generality and are not tied, for example, to any particular machine or apparatus.
	As discussed previously, it is further noted the claims are not particularly limited and encompass any one of the marker sequences recited (all of which were previously known, art recognized nucleic acid or protein sequences detectable in the prior art). 
	Although, according to MPEP limitations that are considered to be indicative of integration into a practical application include applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (MPEP 2106.05(b)), in the present case the recited treatment steps are not sufficient because the treatments recited are not considered particular or specific. When evaluating whether a treatment is sufficient under prong 2 to integrate into a practical application, it is necessary to consider the particularity or generality of the treatment or prophylaxis limitation(s), whether the limitation(s) have more than nominal or insignificant relationship to the exception(s), and whether the limitation(s) are merely extra-solution activity or filed of use. 	
	In the present case, the claims recite “administering the drug-based therapy to responders” and “for non-responders, altering the therapy, aborting the therapy, changing the drug and/or hospitalizing the non-responder”. In the present case, the treatments are not particular and instead merely amount to instructions to “apply” the exception in generic ways. Thus, these administration steps do not integrate the mental analysis step into a practical application.
	Additionally, although “administering the drug-based therapy to responders” can be considered applying a treatment, in addition to this not being specific as indicated above, when considered under broadest reasonable consideration, this limitation could also amount to taking no action. For example, as discussed previously the subject is a subject already receiving the drug-based therapy, so should the subject be considered a responder, this limitation could be interpreted as taking no action (no change in the administration of the drug, just continued regimen already established, and therefore no integration into practical application since this would require no tangible action of particularity be taken).
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
It is also the case that the additional elements (these steps discussed in addition to the judicial exception itself) fail to amount to significantly more than the judicial exception. As already discussed in detail above, the additional limitations are no more than mere insignificant pre-solution activity, necessarily performed in order to gather the data for the abstract idea. (MPEP 2106.05(g)).
The act of contacting and measuring represent well-understood, routine and conventional activity in the assay art at the time of the invention. One such supportive example of this position set forth in the rejection is for example found at Shelat et al., J. Thromb. Haemost., (2006), 4(8), p. 1707-1717. Shelat demonstrate contacting and measuring binding to the marker protein ADAMTS-13 (SEQ ID NO. 131), see at page 13, paragraph 1 ADAMTS13- protein immobilized on an ELISA plate. 
Even more generally, see for example, when screening autoantibody response (autoantibody as antigen as intended by Applicant) it is well known in the art at the time to screen for binding by contacting body fluid sample with the autoantigen (the marker sequence), see for example Zhu et al., Autoantigen Microarray for High-throughput Autoantibody Profiling in Systemic Lupus Erythematosus, Genomics Proteomics Bioinformatics, (2015), 13, p. 210-218. Zhu demonstrate for example providing autoantigens (marker sequences) on a solid surface measuring their binding (page 211, col. 2, para 2, marker sequences that are protein or nucleic acid).
None of the recited additional claim elements, either alone or in combination, amount to significantly more than the abstract idea. The recited steps are not performing or measuring the binding in some unconventional or otherwise more than well-understood, routine and conventional way, such to provide an inventive concept under step 2B.
Again, referring to MPEP 2106.05(g), typically limitations that are adding insignificant extra solution activity are not deemed to be indicative of an inventive concept. 
Furthermore, there is nothing of record to suggest that the claims involve novel treatment steps. Treating is recited at a high level of generality.
Appending a generic, routine, and obvious post-solution treatment step does not provide a sufficient inventive concept to satisfy § 101. As was the case in Mayo and Ariosa, the method claims at issue here amount to "nothing significantly more than an instruction to doctors to apply the applicable laws when treating their patients" using "conventional steps, specified at a high level of generality." Mayo, 132 S. Ct. at 1298, 1300; Ariosa, 788 F.3d at 1377-78.
For all of these reasons, the claims are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al., WO 2011/097527 in view of Mazilu et al., Monitoring Drug and Antidrug levels: A rational approach in Rheumatoid Arthritis Patients Treated with Biologic Agents Who Experience Inadequate Response While Being on Stable Biologic Treatment, BioMed Research International, (2014), (8 pages).
Horton et al. teach CHD-4 (i.e., SEQ ID NO: 32) is a recognized autoantigen in rheumatoid arthritis (see para [0122]). 
However, Horton fails to teach contacting an RA patient’s bodily fluid sample with CHD-4, measuring binding to determine if the subject is responding or not responding to a therapy, and administering the therapy to responders, or altering, aborting, changing the drug or hospitalizing the non-responder (claim 13). 
Mazilu et al. teach monitoring drug and anti-drug autoantibody levels in  RA patients in order to monitor clinical response to treatment (see abstract). Specifically, Mazilu teach detecting in those receiving a drug therapy, serum drug and anti-drug antibodies (see at the end of page 2 to page 3), namely performing an immunoassay (contacting serum, i.e. a bodily fluid sample, with antigen for the autoantibodies, measuring binding to determining response or non-response to a therapy). Mazilu teach monitoring autoantibody levels in order to optimize and personalize usage of biologic therapy (page 5, last paragraph). See page 2, col. 1, para 3, known strategies for management of failure to respond (non-response to a therapy) include switching to another drug, increasing dosage, changing the therapy, etc.
It would have been prima facie obvious to one having ordinary skill in the art to have modified used the marker (CHD-4) of Horton in order to monitor and RA patient’s response to therapy, namely to have used the autoantigen in an assay as in Mazilu et al. (contacting and measuring autoantibodies), because Horton teach CHD-4 is a known autoantigen for RA, one motivated to do so in order to monitor a patient’s RA in response to a therapeutic (as in Mazilu). 
One having ordinary skill in the art would have a reasonable expectation of success because CHD-4 is a known autoantigen in RA subjects. 
Further, in cases where a patient is not responding, it would have been obvious to further alter therapy (as recognized by Mazilu), as this is a strategy recognized in the treatment of RA (Mazilu) (an obvious matter of applying a known technique). One having ordinary skill would have a reasonable expectation of success using a known technique for it’s intended purpose. 
Regarding claims 15 and 16, see also Mazilu teach known RA treatments including the DMARD methotrexate (see page 3, col. 2, para 3). It would have been further obvious that the drug therapy be methotrexate as an obvious matter of a selecting from a finite list of known treatments (for example see as listed at page 3 col. 2, para 3 of Mazilu). One having ordinary skill could have applied the treatment and a reasonable expectation of success given that this is an art recognized and accepted RA drug. 
Regarding claim 21, claim 21 does not require that 12 markers be contacted with the bodily fluid sample, just that up 12 may be used. The combination of the cited art does not go above 12 (is 1 marker sequence), and it addresses the claim.
Regarding claim 22, claim 22 recites “wherein the identified responder undergoes remission of the rheumatoid arthritis after administering the drug-based therapy”. The amended claim does not appear to require any active step be performed as part of the method, nor does it impose any particular limitation on an existing step. The claim limitation reads as a natural conclusion which would necessarily follow of those that demonstrate response to the therapy.
Regarding claim 23, see as discussed above, the cited art addresses CHD4. 

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 8, see as indicated previously above, the objection to the specification is withdrawn in response to Applicant’s amendments. Similarly, regarding remarks page 10, the previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims. 
 Regarding the rejection of claims under 35 U.S.C 112(a), scope of enablement, at remarks pages 8-9, Applicant argues the claim is amended to recite specific method steps. Applicant further argues (page 9) that the examples are representative of the claimed methods as a whole such that the skilled artisan could practice the methods without undue experimentation. Applicant refers to table 5 as a list of markers useful for identifying responders and non-responders to drug-based therapy comprising methotrexate. However, this argument is not persuasive because the claims are not limited to the markers of table 5 or to methotrexate. See the rejection as detailed above, it is not predictable or expected that Applicant’s example(s) extend to encompass all the marker sequences claimed or any therapy (as encompassed by the extremely broad language) as usable for predicting a patient’s status as a responder or non-responder such that their therapy can be managed. The claims cover a much larger and broader scope than the support provided in the original disclosure and examples. 
Remarks page 9, Applicant’s arguments point to table 5 as markers useful for identifying responders and non-responders to methotrexate, and Table 6 as a list of markers useful for identifying responders and non-responders to methotrexate and anti-TNF alpha inhibitor therapy. However, the differences in these two tables (the markers are not the same) is further supportive evidence of the position set forth in the rejection that the claims are not enabled commensurate in scope with the disclosure. The same markers are not going to work or be usable as claimed from one therapy to the other based on the evidence in Applicant’s own specification (see cited in the rejection set forth above), i.e., a given panel is not going to indicate responders and non-responders for all drug-based therapies. The claim language is so broad that it encompasses at least one of any of the marker sequences of SEQ ID NOS: 1-208 for indicating response to any drug based therapy, and further as noted above in the rejection, Applicant’s own specification at page 31 asserts one marker alone is not sufficient for achieving the functions claimed. 
Regarding remarks at page 10, while the specification does list other therapies, and as such provides literal support for reciting these limitations, there is no evidence to support that the method as claimed is capable of being used to indicate responders or non-responders to these other therapies (other than methotrexate). Rather the evidence as discussed in detail above, suggests the method would not be enabled (for example, it appears different combinations of marker sequences and not each of the at least one as claimed, would be able to achieve the desired functions). 
Regarding remarks specific to the rejection of claims previously under 35 U.S.C. 102 (pages 10-11), the rejection is withdrawn in response to the amendments to the claims. However, see new grounds set forth in detail above under 35 U.S.C. 103. Although Applicant’s elected panel (combination) of biomarkers as claimed when search together appears to be free of the prior art, the present claims are not limited to this specific combination. 
For these reasons, Applicant’s remarks are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641